DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 9-12, 20 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021.

Claim Objections
Claims 55-59 are objected to because of the following informalities:  
Regarding claim 55, in line 1 the term “product” should be inserted after “vegetable” for consistency with the previously recited limitation “fruit or vegetable product” in claim 53 and to place the claim in better form. It is noted that applicant’s specification discloses the hardness values with respect to the product formed by the recited process (page 9).
Regarding claims 56-59, in line 1 of the respective claims the term “product” should be inserted after “vegetable” for the same reasons stated for claim 55.
Regarding claim 58, in line 1 the term “a” after “has” should be changed to “an” to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The hardness range of 500g to 1,500g was not was present in the original disclosure. It is noted that the specification does provide support for a hardness range of 500g to 15,000g, or 500 to 5,000g (page 9 table and lines 3-15). However there is no indication that the range can extend from 500g to 1,500g as currently recited by claim 5

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 53, lines 2 and 4 recite a moisture content and oil content, respectively, in terms of percentage. However, it is unclear on what basis the percentage is taken, e.g. weight, volume, or some other basis. Since the percentage value can change based on which units are used, e.g. weight/weight vs. weight/volume, the boundary of the claim cannot be determined and appropriate prior art cannot be applied.
Claims 54-60 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-54, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 2009/0297671 A1) in view of Sinha et al. (US 7,781,008 B2).
In view of the rejection under 35 USC 112(b) above, the moisture and oil content percentages are interpreted to be directed to weight percentages.
Regarding claim 53, Basker et al. teaches a fruit or vegetable product comprising a final moisture content of less than 2% moisture by weight (abstract) and an oil content of 19-32% by weight (paragraph 32).
While the reference does not teach the same range of values, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the claimed moisture and oil contents since the ranges taught by the prior art overlap those of the claims, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture/mouthfeel, nutritional profile, type of fruit/vegetable being processed, and taste.
Basker et al. does not teach a sugar and/or a bulking agent content of approximately 40-95oBrix. It is noted that the term “bulking agent” is interpreted in view of the specification to be any of the substances recited in the disclosure (page 11 lines 19-25).
Sinha et al. teaches a fruit product made from cranberries (abstract), where the cranberries are infused with a solution until the cranberries reach a Brix of at least 50 (column 2 lines 58-62; column 3 lines 1-4). It is noted that the infusion solution can include the same substances disclosed by applicant, such substances including sugars and fruit juice concentrate (column 3 lines 4-16). The fruit is subsequently sprayed with oil and dried (column 3 lines 54-55; column 4 line 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the claimed Brix level since the reference already teaches the infusion solution comprises sugars (paragraph 23) and is maintained at 60oBrix (paragraph 25) but does not specify the Brix of the final product, in order to infuse the product with a desired amount of a particular substance as taught by Sinha et al., e.g. sugar or juice for flavor, glycerin or calcium for texture, micronutrients for nutrition, etc. (column 3 lines 6-36), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired taste, mouthfeel/texture, color, and nutrition as taught by Sinha et al.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of  
Regarding claim 54, Basker et al. does not teach the product is infused with a fractionated juice.
Sinha et al. teaches the infusion can include fruit juice or juice concentrate (column 3 lines 9-10 and 14-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to infuse a fractionated juice into the product since the reference already teaches collecting the solution after infusion, re-concentrating to a desired solids level, and reused to infuse further batches of fruit or vegetable material (paragraph 30), where the collected solution would naturally include at least some of the juice from prior batches, in order to enhance the flavor of the product (e.g. increase the flavor by adding juice from the same type of fruit, or modify the flavor by adding juice from a different fruit), since infusion with fruit juices is known in the art as taught by Sinha et al. (column 3 lines 14-16), and to impart desired properties onto the product, such as texture, nutrition, and color as taught by Sinha et al. (column 3 lines 19-22, 24-25, and 31-36).
Regarding claim 57, Basker et al. does not teach the product has a bulk density of 0.1-0.4 g/cc.
Sinha et al. further teaches the final product has a bulk density of from 0.4-0.6 g/cc (column 4 lines 15-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product to Basker et al. to have the claimed bulk density since the reference teaches treating the product with vacuum frying (paragraph 31) but does not specify a desired bulk density, where Sinha et al. teaches a similar method of dehydrating under vacuum leads to the claimed density (column 4 line 14), where one of ordinary skill in the art would have reasonably expected similar bulk densities to be obtained from similar processes, i.e. infusing and vacuum dehydrating, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired appearance, texture, and degree of vacuum and dehydration.
Regarding claim 60, Basker et al. teaches the product can be made from fruits such as blueberries or grape (paragraph 16).

Claim 58 rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 2009/0297671 A1) in view of Sinha et al. (US 7,781,008 B2) as applied to claims 53-54, 57 and 60 above, and further in view of Sabatel et al. (US 2020/0236957 A1).
Basker et al. does not teach the product has an apparent density of 0.2-0.7 g/cc.
Sabatel et al. teaches a dried vegetable or fruit product (abstract; paragraph 21) where the product is puffed by vacuum drying (paragraph 32) to a moisture content lower than 3% (paragraph 56), and can have an apparent density of about 0.33-0.35 kg/litre (g/cc) (paragraph 68). The density is achieved due to the expanded structure of the product formed by vacuum drying and provides advantages of increased 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the claimed apparent density since the reference teaches treating the product with a similar vacuum dehydration method (paragraph 31) but does not specify a desired apparent density, where Sabatel et al. teaches a similar method of dehydrating under vacuum leads to the claimed density, where one of ordinary skill in the art would have reasonably expected similar apparent densities to be obtained from similar processes, i.e. vacuum dehydrating, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired appearance, texture, and degree of vacuum and dehydration.

Claims 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 2009/0297671 A1) in view of Sinha et al. (US 7,781,008 B2) as applied to claims 53-54, 57 and 60 above, and further in view of Bunke et al. (US 2009/0202700 A1).
Regarding claim 55, Basker et al. does not teach the product has a hardness of 500-1,500 g.
Bunke et al. teaches a fruit or vegetable product (abstract), the product formed by vacuum drying (paragraphs 35 and 95), where the product has a hardness of from 100-700 gforce
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the hardness since the reference teaches treating the product with a similar vacuum dehydration method (paragraph 31) but does not specify a desired hardness, where Bunke et al. teaches a similar method of dehydrating (particularly frying) under vacuum leads to the claimed hardness, where one of ordinary skill in the art would have reasonably expected similar hardness values to be obtained from similar processes, i.e. vacuum dehydrating, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture, type of fruit or vegetable source, and degree of vacuum and dehydration.
Regarding claim 59, Basker et al. does not teach the product has a true density of 0.3-1.5 g/cc.
Bunke et al. further teaches the product has a density of 0.3-1 g/cc (paragraphs 185 and 188). The vacuum dehydration process resulting in said density provides a desirable texture (paragraph 186).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the claimed density since the reference teaches treating the product with a similar vacuum dehydration method (paragraph 31) but does not specify a desired density, where Bunke et al. teaches a similar method of dehydrating (particularly frying) under vacuum leads to the claimed density, where one of ordinary skill in the art would have reasonably expected similar densities to be obtained from similar processes, i.e. vacuum dehydrating, and since the claimed values would have been used during the course of normal experimentation and .

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 2009/0297671 A1) in view of Sinha et al. (US 7,781,008 B2) as applied to claims 53-54, 57 and 60 above, and further in view of Palacio et al. (US 2013/0171324 A1).
Basker et al. does not teach the product has a porosity of 0.4-0.8%.
Palacio et al. teaches a vacuum dried fruit or vegetable product (abstract), where the fruit can include various types of berries (paragraph 25), the final products having a porosity of no greater than 0.45 (paragraph 26). The reference is analogous since it is directed to a similar method of vacuum dehydrating a fruit or vegetable to form an expanded product.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Basker et al. to have the claimed porosity since the reference teaches treating the product with a similar vacuum dehydration method (paragraph 31) but does not specify a desired porosity, where Palacio et al. teaches a similar method of dehydrating under vacuum leads to the claimed porosity, where one of ordinary skill in the art would have reasonably expected similar porosities to be obtained from similar processes, i.e. vacuum dehydrating, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired appearance, texture, type of fruit or vegetable and degree of vacuum and dehydration as taught by Palacio et al. (paragraph 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792